444 F.2d 122
UNITED STATES of America, Appellee,v.Audrey Hester Cashatt LINEBERGER, Appellant.
No. 71-1166.
United States Court of Appeals, Fourth Circuit.
Argued June 11, 1971.
Decided June 22, 1971.

L. P. McLendon, Jr. and James T. Williams, Jr., Greensboro, N. C. (E. Norman Graham and McLendon, Brim, Brooks, Pierce & Daniels, Greensboro, N. C., on brief) for appellant.
William L. Osteen, U. S. Atty., M. D. North Carolina, for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Audrey Hester Cashatt Lineberger, convicted of conspiring to steal stamps and money from a post office, assigns as error the refusal of the district court to permit her to impeach one of her own witnesses. Soundly reasoned cases properly allow impeachment, and the proposed Rules of Evidence abandon the traditional rule to the contrary.* The district court, however, did not commit reversible error, because substantially all of the relevant evidence the defendant sought to introduce was admitted. The defendant's other assignments of error are also insufficient.


2
Affirmed.



Notes:


*
 United States v. Freeman, 302 F.2d 347, 351 (2d Cir. 1962), cert. denied, 375 U.S. 958, 84 S.Ct. 448, 11 L.Ed.2d 316 (1963); Johnson v. Baltimore & O. R. Co., 208 F.2d 633, 635 (3d Cir. 1953), cert. denied, 347 U.S. 943, 74 S.Ct. 639, 98 L.Ed. 1091 (1954); Proposed Rules of Evidence for the United States Courts and Magistrates, § 607 (Revised Draft 1971), 51 F.R.D. 315, 388